Van Brunt, P. J.
The only defendant appearing upon the record does not seem to have ever appeared in the action, or upon the motion. The action has been discontinued as to the only defendants who did appear upon the motion, and whose rights were adjudicated upon by the order of August 13, 1890. As we understand the appellant’s position, its appeal is founded upon the claim that the court did not pass upon its motion for a receiver of the defendant as soon as it should have done. It is to be observed that the court only dissolved the temporary injunction as to the defendants who were then parties to the record, and as to whom this action-has been discontinued, and as to the sheriffs of New York and Kings counties, who were not parties to the record, and did not pass upon the application for a temporary receiver, if any such was made. It does not appear that any such application was made prior to the 15th day of August, upon which day a motion for such a receiver appears to have been granted. We see no ground upon which any appeal can be founded. Because a motion, if made, is not decided quite as speedily as counsel thinks it should be affords no ground of appeal. The appeal should be dismissed. All concur.